MEMORANDUM DECISION

PER CURIAM.
This is an appeal of a summary judgment in favor of note holder on notes. We have reviewed the record and the briefs filed by the parties and find the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential valué. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b). Further, because plaintiff’s brief fails to comply with appellate procedure, presents an issue on appeal that was not raised in the court below, and is wholly without merit, we find plaintiffs appeal frivolous and assess damages against plaintiff and in favor of defendant in the amount of $1,000.00. Rule 84.19; Snelling v. Chrysler Motors Corp., 859 S.W.2d 755 (Mo.App.1993).